Title: Cotton Tufts to John Adams, 2 March 1798
From: Tufts, Cotton
To: Adams, John


        
          Dear Sr.
          Weymouth March. 2d. 1798.
        
        I have enclosed a Letter to Mr. Webster in Answer to his which you forwarded to me, I have left it open, when you have read it, please to seal & forward it. If I have faild in any of the striking Features of the Epidemic of 1761, as you was with Your Father who died with that Distemper, your Memory will perhaps enable you to supply the Defects.
        Mr. Cranch has several Cows, which He wishes you to purchase in April; the Addition of his Farm to yours will call for more Stock— unless you should think best to improve the Pasture for fatting Cattle— There are Three yoke of oxen on the several Farms that must be fatted or sold— they are too old to keep any longer— Soule who liv’d with you for some Time and was well approv’d of, will as I am inform’d apply to me to be hir’d, at least one Man more than Porter & Billings will be wanted for the coming Season—and should I not receive your Instructions seasonably, I shall feel myself rather at a Loss how to conduct, more especially as I have not received your Plan of operations for the Home Farm— I do not apprehend that you will hire Billings any longer than the Farm He is engaged for— the Spring Work may be done with Three Hands, in the Summer you will probably want more.
        
        We have had some very good Sledding in February, & considerable Snow still remains on the Ground— Hay is become an Article of considerable Importance it fetches from 8s/ to 9d/ in Boston—
        What must be the Fate of a Nation, what its Character? when the Seat of its Legislature becomes a Theatre on which Envy, Malice, Rage & Passion are let loose and vulgar Arts of Revenge are practised. Oh Wretched. Adieu—
        I am with great Respect & Affection / Your H Servt.
        
          Cotton Tufts
        
      